Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
by and among
PHH Corporation
and
Banc of America Securities LLC
Citigroup Global Markets Inc.
J.P. Morgan Securities Inc.
RBS Securities Inc.
as representatives of the Initial Purchasers
Dated as of August 11, 2010

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of August 11, 2010, by and among PHH Corporation, a Maryland corporation
(the “Company”), and Banc of America Securities LLC, Citigroup Global Markets
Inc., J.P. Morgan Securities Inc. and RBS Securities Inc., as representatives of
the initial purchasers listed on Schedule I to the Purchase Agreement (each an
“Initial Purchaser” and collectively, the “Initial Purchasers”), each of whom
has agreed to purchase the Company’s 9.25% Senior Notes due 2016 (the “Initial
Notes”) pursuant to the Purchase Agreement (as defined below).
     This Agreement is made pursuant to the Purchase Agreement, dated August 6,
2010 (the “Purchase Agreement”), by and among the Company and Banc of America
Securities LLC, Citigroup Global Markets Inc., J.P. Morgan Securities Inc. and
RBS Securities Inc., as representatives of the Initial Purchasers (i) for the
benefit of the Initial Purchasers and (ii) for the benefit of the holders from
time to time of Transfer Restricted Notes (as defined below), including the
Initial Purchasers. In order to induce the Initial Purchasers to purchase the
Initial Notes, the Company has agreed to provide the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the obligations of the Initial Purchasers set forth in Section 6(g)
of the Purchase Agreement.
     The parties hereby agree as follows:
     SECTION 1. Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:
     Additional Interest: As defined in Section 5 hereof.
     Advice: As defined in Section 6(c) hereof.
     Broker-Dealer: Any broker or dealer registered under the Exchange Act.
     Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday
or a day on which banking institutions or trust companies located in New York,
New York are authorized or obligated to be closed.
     Closing Date: The date of this Agreement.
     Commission: The Securities and Exchange Commission.
     Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Notes to be issued in the Exchange Offer,
(ii) the maintenance of such Registration Statement continuously effective and
the keeping of the Exchange Offer open for a period not less than the minimum
period required pursuant to Section 3(b) hereof, and (iii) the delivery by the
Company to the Registrar under the Indenture of Exchange Notes in the same
aggregate principal amount as the aggre-gate principal amount of Initial Notes
that were tendered by Holders thereof pursuant to the Exchange Offer.

 



--------------------------------------------------------------------------------



 



     Effectiveness Target Date: As defined in Section 5 hereto.
     Exchange Act: The Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.
     Exchange Date: As defined in Section 3(a) hereto.
     Exchange Notes: The 9.25% Senior Notes due 2016, of the same series under
the Indenture as the Notes and having terms substantially identical in all
material respects to the Notes (except that the Exchange Notes will not contain
terms with respect to transfer restrictions), to be issued to Holders in
exchange for Transfer Restricted Notes pursuant to this Agreement.
     Exchange Offer: The registration by the Company under the Securities Act of
the Exchange Notes pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Notes the
opportunity to exchange all such outstanding Transfer Restricted Notes held by
such Holders for Exchange Notes in an aggregate principal amount equal to the
aggregate principal amount of the Transfer Restricted Notes tendered in such
exchange offer by such Holders.
     Exchange Offer Registration Statement: The Registration Statement relating
to the Exchange Offer, including the related Prospectus.
     FINRA: Financial Industry Regulatory Authority, Inc.
     Freely Tradable: Means, with respect to a Note, a Note that at any time of
determination (i) may be sold to the public in accordance with Rule 144 under
the Securities Act (“Rule 144”) by a person that is not an “affiliate” (as
defined in Rule 144 under the Securities Act) of the Company where no conditions
of Rule 144 are then applicable (other than the holding period requirement in
paragraph (d) of Rule 144 so long as such holding period requirement is
satisfied at such time of determination), (ii) does not bear any restrictive
legends relating to the Securities Act and (iii) bears an unrestricted CUSIP
number.
     Holders: As defined in Section 2(b) hereof.
     Indemnified Holder: As defined in Section 8(a) hereof.
     Indenture: The Indenture, dated as of August 11, 2010, by and between the
Company and The Bank of New York Mellon Trust Company, N.A., as trustee (the
“Trustee”), pursuant to which the Notes are to be issued, as such Indenture is
amended or supplemented from time to time in accordance with the terms thereof.
     Initial Notes: As defined in the preamble hereto.

 



--------------------------------------------------------------------------------



 



     Initial Placement: The issuance and sale by the Company of the Initial
Notes to the Initial Purchasers pursuant to the Purchase Agreement.
     Initial Purchaser: As defined in the preamble hereto.
     Interest Payment Date: As defined in the Indenture and the Notes.
     Notes: The Initial Notes and the Exchange Notes.
     Person: An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
     Prospectus: The prospectus included in a Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
     Registration Default: As defined in Section 5 hereof.
     Registration Statement: Any registration statement of the Company relating
to (a) an offering of Exchange Notes pursuant to an Exchange Offer or (b) the
registration for resale of Transfer Restricted Notes pursuant to the Shelf
Registration Statement, which in each case is filed pursuant to the provisions
of this Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
     Securities Act: The Securities Act of 1933, as amended, including the rules
and regulations promulgated thereunder.
     Shelf Filing Deadline: As defined in Section 4(a) hereof.
     Shelf Registration Statement: As defined in Section 4(a) hereof.
     Suspension Period: As defined in Section 6(d) hereof.
     Transfer Restricted Notes: Each Note until the earliest to occur of (i) the
date on which such Transfer Restricted Note has been exchanged by a person other
than a broker-dealer for an Exchange Note in the Exchange Offer, (ii) following
the exchange by a broker-dealer in the Exchange Offer of an Initial Note for an
Exchange Note, the date on which such Exchange Note is sold to a purchaser who
receives from such broker-dealer on or prior to the date of such sale a copy of
the prospectus contained in the Exchange Offer Registration Statement, (iii) the
date on which such Initial Note has been effectively registered under the
Securities Act and disposed of in accordance with the Shelf Registration
Statement or (iv) the date on which such Note ceases to be outstanding.
     Trust Indenture Act: The Trust Indenture Act of 1939, as amended, including
the rules and regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
          SECTION 2. Securities Subject to this Agreement.
     (a) Transfer Restricted Notes. The securities entitled to the benefits of
this Agreement are the Transfer Restricted Notes.
     (b) Holders of Transfer Restricted Notes. A Person is deemed to be a holder
of Transfer Restricted Notes (each, a “Holder”) whenever such Person owns
Transfer Restricted Notes.
          SECTION 3. Registered Exchange Offer.
     (a) Unless the Exchange Offer shall not be permissible under applicable law
or Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), the Company shall (x) (i) use its commercially reasonable
efforts to file with the Commission, a Registration Statement under the
Securities Act relating to the Exchange Notes and the Exchange Offer on or prior
to 120 days after the Closing Date, (ii) use its commercially reasonable efforts
to cause such Registration Statement to be declared effective on or prior to
210 days after the Closing Date, (iii) in connection with the foregoing,
(A) file all pre-effective amendments to such Registration Statement as may be
necessary in order to cause such Registration Statement to become effective,
(B) file, if applicable, a post-effective amendment to such Registration
Statement pursuant to Rule 430A under the Securities Act and (C) cause all
necessary filings in connection with the registration and qualification of the
Exchange Notes to be made under the state securities or blue sky laws of such
jurisdictions as are necessary to permit Consummation of the Exchange Offer;
provided, that the Company shall not be required to make any such filings or
take any action which would subject it to general service of process or to
taxation in any jurisdiction where it is not then so subject, (iv) unless there
are no Transfer Restricted Notes outstanding (A) upon the effectiveness of such
Registration Statement, commence the Exchange Offer and (B) issue the Exchange
Notes in exchange for all Transfer Restricted Notes tendered prior thereto in
the Exchange Offer. The Company shall use its commercially reasonable efforts to
Consummate the Exchange Offer within 30 Business Days of the Effectiveness
Target Date with respect to the Exchange Offer Registration Statement (the
“Exchange Date”). The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Notes to be offered in exchange for the Transfer
Restricted Notes and to permit resales of Transfer Restricted Notes held by
Broker-Dealers as contemplated by Section 3(c) hereof.
     (b) The Company shall use its commercially reasonable efforts to cause the
Exchange Offer Registration Statement to be effective continuously and shall
keep the Exchange Offer open for a period of not less than the minimum period
required under applicable federal and state securities laws to Consummate the
Exchange Offer; provided, however, that in no event shall such period be less
than 30 days after the date notice of the Exchange Offer is mailed to the
Holders. The Company shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Notes shall be included in the Ex-

 



--------------------------------------------------------------------------------



 



change Offer Registration Statement. The Company shall use its commercially
reasonable efforts to cause the Exchange Offer to be Consummated by the Exchange
Date.
     (c) The Company shall indicate in a “Plan of Distribution” section
contained in the Prospectus forming a part of the Exchange Offer Registration
Statement that any Broker-Dealer who holds Initial Notes that are Transfer
Restricted Notes and that were acquired for its own account as a result of
market-making activities or other trading activities (other than Transfer
Restricted Notes acquired directly from the Company), may exchange such Initial
Notes pursuant to the Exchange Offer; however, such Broker-Dealer may be deemed
to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Notes received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Notes held by any
such Broker-Dealer except to the extent required by the Commission as a result
of a change in policy after the date of this Agreement.
     The Company shall use its commercially reasonable efforts to keep the
Exchange Offer Registration Statement continuously effective, supplemented and
amended as required by the provisions of Section 6(c) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Notes acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 90 days from the date on which
the Exchange Offer Registration Statement is declared effective and (ii) the
date on which a Broker-Dealer is no longer required to deliver a prospectus in
connection with market-making or other trading activities.
     The Company shall provide a reasonable number of copies of the latest
version of such Prospectus to Broker-Dealers promptly upon request at any time
during such 90-day (or shorter as provided in the foregoing sentence) period in
order to facilitate such resales.
          SECTION 4. Shelf Registration.
     (a) Shelf Registration. If (i) the Exchange Offer is not permitted by
applicable law or Commission policy (after the procedures set forth in Section
6(a) hereof have been complied with), (ii) for any reason the Exchange Offer is
not Consummated by the Exchange Date, or (iii) prior to the 20th day following
the date on which the Exchange Offer is consummated, any Holder, including the
Initial Purchasers, notifies the Company that: (A) such Holder is prohibited by
applicable law or Commission policy from participating in the Exchange Offer,
(B) such Holder may not resell the Exchange Notes acquired by it in the Exchange
Offer to the public without delivering a prospectus and that the Prospectus
contained in the Exchange Offer Registration Statement is not appropriate or
available for such resales by such Holder, or (C) such

 



--------------------------------------------------------------------------------



 



Holder is a Broker-Dealer and holds Transfer Restricted Notes acquired directly
from the Company or one of its affiliates, the Company shall
     (x) use its commercially reasonable efforts to cause to be filed a shelf
registration statement pursuant to Rule 415 under the Securities Act, which may
be an amendment to the Exchange Offer Registration Statement (in either event,
the “Shelf Registration Statement”) on or prior to the 120th day after the date
such obligation arises under this Section 4 (such date being the “Shelf Filing
Deadline”), which Shelf Registration Statement shall provide for resales of all
Transfer Restricted Notes the Holders of which shall have provided the
information required pursuant to Section 4(b) hereof; and
     (y) use its commercially reasonable efforts to cause such Shelf
Registration Statement to be declared effective by the Commission and on or
prior to the 210th day after the obligation to file such Shelf Registration
Statement arises under this Section 4.
     Subject to Section 6(d) hereof, the Company shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of Sections
6(b) and (c) hereof to the extent necessary to ensure that it is available for
resales of Transfer Restricted Notes by the Holders of such Notes entitled to
the benefit of this Section 4(a), and to ensure that it conforms with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, from the date on
which the Shelf Registration Statement is declared effective by the Commission
until the expiration of the one-year period referred to in Rule 144 applicable
to the Initial Notes held by non-affiliates under the Securities Act (or shorter
period that will terminate when all the Transfer Restricted Notes covered by
such Shelf Registration Statement have been sold pursuant to such Shelf
Registration Statement).
     (b) Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Notes may include
any of its Transfer Restricted Notes in any Shelf Registration Statement
pursuant to this Agreement or benefit from the provisions regarding Additional
Interest for a Registration Default with respect to a Shelf Registration
Statement unless and until such Holder furnishes to the Company in writing,
within 15 Business Days after receipt of a request therefor, such information as
the Company may reasonably request for use in connection with any Shelf
Registration Statement or Prospectus or preliminary Prospectus included therein.
Each Holder as to which any Shelf Registration Statement is being effected
agrees to furnish promptly to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Holder not materially misleading.
     SECTION 5. Additional Interest. If either (i) the Company fails to file
with the Commission any Registration Statement required to be filed by this
Agreement on or prior to the date specified (without, for the avoidance of
doubt, giving effect to any commercially reasonable efforts qualifier) for such
filing in this Agreement, (ii) any of such Registration Statements is not
declared effective by the Commission on or prior to the date specified (without,
for the avoidance of doubt, giving effect to any commercially reasonable efforts
qualifier) for such effectiveness in this Agreement (the “Effectiveness Target
Date”), (iii) the Company fails to Consummate

 



--------------------------------------------------------------------------------



 



the Exchange Offer within 30 Business Days of the Effectiveness Target Date with
respect to the Exchange Offer Registration Statement, or (iv) other than in
connection with a Suspension Period, the Shelf Registration Statement or the
Exchange Offer Registration Statement is declared effective but thereafter
ceases to be effective or usable in connection with resales or exchanges of
Transfer Restricted Notes during the applicable periods specified in this
Agreement without being succeeded within 10 Business Days of such Registration
Statement ceasing to be effective or usable by a post-effective amendment to
such Registration Statement that cures such failure or usability and that is
itself declared effective within 10 Business Days of such Registration Statement
ceasing to be effective or usable (each such event referred to in clauses
(i) through (iv), a “Registration Default”), the Company hereby agrees that the
interest rate borne by the Transfer Restricted Notes affected thereby shall be
increased by 0.25% per annum during the 90-day period immediately following the
occurrence of any Registration Default and shall increase by an additional 0.25%
per annum at the end of each subsequent 90-day period until all Registration
Defaults have been cured, up to a maximum amount of additional interest for all
Registration Defaults of 1.0% per annum (“Additional Interest”). Following the
cure of all Registration Defaults, or in the case of a Registration Default with
respect to a Shelf Registration Statement, at the time such security ceases to
be a Transfer Restricted Note that is not Freely Tradable, the accrual of
Additional Interest will cease; provided, however, that, if after any such
cessation, a different Registration Default occurs, the interest rate borne by
the relevant Transfer Restricted Notes shall again be increased pursuant to the
foregoing provisions.
     All accrued obligations of the Company set forth in the preceding paragraph
that are outstanding with respect to any Transfer Restricted Note at the time
such security ceases to be a Transfer Restricted Note, or in the case of a Shelf
Registration Statement, outstanding at the time such security ceases to be a
Transfer Restricted Note that is not Freely Tradable, shall survive until such
time as all such accrued obligations with respect to such security shall have
been satisfied in full.
     All accrued and unpaid Additional Interest will be paid by the Company on
each Interest Payment Date in the same manner as interest on the Notes.
          SECTION 6. Registration Procedures.
     (a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, if required pursuant to Section 3(a) hereof, the Company shall comply
with all of the provisions of Section 6(c) hereof, shall use its commercially
reasonable efforts to effect such exchange and to permit the sale of Transfer
Restricted Notes being sold in accordance with the intended method or methods of
distribution thereof, and shall comply with all of the following provisions:
     (i) To the extent the Commission raises an objection as to whether the
Exchange Offer is permitted by applicable law, upon request of the Holders of a
majority in principal amount of Transfer Restricted Notes, the Company hereby
agrees to seek a no-action letter or other favorable decision from the
Commission allowing the Company to Consummate an Exchange Offer for such Initial
Notes. The Company hereby agrees to pursue the issuance of such a decision to
the Commission staff level but shall not be required to take commercially
unreasonable action to effect a change of Commission policy.

 



--------------------------------------------------------------------------------



 



The Company hereby agrees, however, to (A) participate in telephonic conferences
with the Commission, (B) deliver to the Commission staff an analysis prepared by
counsel to the Company setting forth the legal bases, if any, upon which such
counsel has concluded that such an Exchange Offer should be permitted and
(C) diligently pursue a favorable resolution by the Commission staff of such
submission.
     (ii) As a condition to its participation in the Exchange Offer pursuant to
the terms of this Agreement, each Holder of Transfer Restricted Notes shall
furnish, upon the request of the Company, prior to the Consummation thereof, a
written representation to the Company (which may be contained in the letter of
transmittal contemplated by the Exchange Offer Registration Statement) to the
effect that (A) any Exchange Notes to be received by it will be acquired in the
ordinary course of its business, (B) it has no arrangement or understanding with
any Person to participate in the distribution (within the meaning of the
Securities Act) of the Exchange Notes, (C) it is not an affiliate (as such term
is defined in Rule 405 under the Securities Act) of the Company or, if it is
such an affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act, to the extent applicable, (D) it is not
acting on behalf of any Person who could not truthfully make the foregoing
representations set forth in (A), (B) and (C) of this Section 6(a)(ii) and
(E) it shall have made such other representations as may be reasonably necessary
under applicable Commission rules, regulations or interpretations to render the
use of Form S-4 or another appropriate form under the Securities Act available
or for the Exchange Offer Registration Statement to be declared effective. In
addition, all such Holders of Transfer Restricted Notes shall otherwise
cooperate in the Company’s preparations for the Exchange Offer. Each Holder
hereby acknowledges and agrees that any Broker-Dealer and any such Holder using
the Exchange Offer to participate in a distribution of the securities to be
acquired in the Exchange Offer (1) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission
enunciated in Morgan Stanley and Co., Inc. (available June 5, 1991) and Exxon
Capital Holdings Corporation (available May 13, 1988), as interpreted in the
Commission’s letter to Shearman & Sterling dated July 2, 1993, and similar
no-action letters (which may include any no-action letter obtained pursuant to
clause (i) above), and (2) must comply with the registration and prospectus
delivery requirements of the Securities Act in connection with a secondary
resale transaction and that such a secondary resale transaction should be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
if the resales are of Exchange Notes obtained by such Holder in exchange for
Initial Notes acquired by such Holder directly from the Company.
     (b) Shelf Registration Statement. If required pursuant to Section 4, in
connection with the Shelf Registration Statement, the Company shall comply with
all the provisions of Section 6(c) hereof and shall use its commercially
reasonable efforts to effect such registration to permit the sale of the
Transfer Restricted Notes being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto the Company will as
expeditiously as possible prepare and file with the Commission a Registration
Statement relating to the registration on any appropriate form under the
Securities Act, which form shall be available for

 



--------------------------------------------------------------------------------



 



the sale of the Transfer Restricted Notes in accordance with the intended method
or methods of distribution thereof.
     (c) General Provisions. In connection with any Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Notes (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Transfer
Restricted Notes by Broker-Dealers), the Company shall:
     (i) use its commercially reasonable efforts to keep such Registration
Statement continuously effective for the applicable period of time specified in
this Agreement and provide all requisite financial statements for the period
specified in Section 3 or 4 hereof, as applicable; upon the occurrence of any
event that would cause any such Registration Statement or the Prospectus
contained therein (A) to contain a material misstatement or omission or (B) not
to be effective and usable for resale of Transfer Restricted Notes during the
period required by this Agreement, the Company shall file promptly an
appropriate amendment to such Registration Statement, in the case of clause (A),
correcting any such misstatement or omission, and, in the case of either clause
(A) or (B), use its commercially reasonable efforts to cause such amendment to
be declared effective and such Registration Statement and the related Prospectus
to become usable for their intended purpose(s) as soon as practicable
thereafter;
     (ii) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Notes covered by such Registration
Statement have been sold, or, in the case of a Shelf Registration Statement, are
Freely Tradable; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during the applicable period
in accordance with the intended method or methods of distribution by the sellers
thereof set forth in such Registration Statement or supplement to the
Prospectus;
     (iii) advise the underwriter(s), if any, and selling Holders promptly and,
if requested by such Persons, confirm such advice in writing, (A) when the
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (B) of any request by the
Commission for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement under the Securities Act or of the
suspension by any state securities commission of the qualification of the
Transfer Restricted Notes for offering or sale in any jurisdiction, or the
initiation of any proceeding for any of the preceding purposes, (D) of the
existence of any fact or the happening of

 



--------------------------------------------------------------------------------



 



any event that makes any statement of a material fact made in the Registration
Statement, the Prospectus, any amendment or supplement thereto, or any document
incorporated by reference therein untrue, or that requires the making of any
additions to or changes in the Registration Statement or the Prospectus in order
to make the statements therein not misleading. If at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, or any state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Notes under state securities or blue
sky laws, the Company shall use its commercially reasonable efforts to obtain
the withdrawal or lifting of such order at the earliest possible time;
     (iv) furnish without charge to the Initial Purchasers, each selling Holder
named in any Registration Statement, and each of the underwriter(s), if any,
before filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and reasonable comment of such Holders
and underwriter(s) in connection with such sale, if any, for a period of at
least three Business Days, and the Company will not file any such Registration
Statement or Prospectus or any amendment or supplement to any such Registration
Statement or Prospectus (including all such documents incorporated by reference)
to which an Initial Purchaser of Transfer Restricted Notes covered by such
Registration Statement or the underwriter(s), if any, shall reasonably object in
writing within three Business Days after the receipt thereof (such objection to
be deemed timely made upon confirmation of telecopy transmission within such
period). The objection of an Initial Purchaser or underwriter, if any, shall be
deemed to be reasonable if such Registration Statement, amendment, Prospectus or
supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;
     (v) make available at reasonable times for inspection by the Initial
Purchasers, the managing underwriter(s), if any, participating in any
disposition pursuant to such Shelf Registration Statement and any attorney or
accountant retained by such Initial Purchasers or any of the underwriter(s), all
financial and other records, pertinent corporate documents and properties of the
Company and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Holder, underwriter, attorney or
accountant in connection with such Shelf Registration Statement or any
post-effective amendment thereto subsequent to the filing thereof and prior to
its effectiveness; provided, however, that the foregoing inspection and
information gathering shall be coordinated on behalf of the Initial Purchasers
by Banc of America Securities LLC in connection with any underwritten offering
to which it is a party, and on behalf of the Holders by one counsel, who shall
be Davis Polk & Wardwell LLP or such other counsel designated by the Holders of
a majority of the Transfer Restricted Notes included therein; provided, further,
that any information provided pursuant to this paragraph that is designated in
writing by the Company, in good faith, as confidential at the time of delivery
of such information shall be kept confidential by any such Holder, Initial
Purchaser, underwriter, attorney or accountant, and shall be used only in
connection with such Shelf

 



--------------------------------------------------------------------------------



 



Registration Statement and the transactions contemplated thereby unless such
disclosure is made in connection with a court proceeding or required by law, or
such information becomes available to the public generally or through a third
party without an accompanying obligation of confidentiality;
     (vi) if requested by any selling Holders or the underwriter(s), if any, as
soon as practicable incorporate in any Shelf Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as such selling Holders and underwriter(s), if any, may
reasonably request to have included therein, including, without limitation,
information relating to the “Plan of Distribution” of the Transfer Restricted
Notes, information with respect to the principal amount of Transfer Restricted
Notes being sold to such underwriter(s), the purchase price being paid therefor
and any other terms of the offering of the Transfer Restricted Notes to be sold
in such offering; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after the Company is notified of
the matters to be incorporated in such Prospectus supplement or post-effective
amendment;
     (vii) cause the Transfer Restricted Notes covered by the Registration
Statement to be rated with at least one rating agency (which such rating agency
shall be a nationally recognized statistical rating organization), if so
requested by the Holders of a majority in aggregate principal amount of Notes
covered thereby or the underwriter(s), if any;
     (viii) furnish to each Initial Purchaser, each selling Holder and each of
the underwriter(s), if any, upon request without charge, at least one copy of
the Shelf Registration Statement, as first filed with the Commission, and of
each amendment thereto, including financial statements and schedules, all
documents incorporated by reference therein and all exhibits;
     (ix) deliver to each selling Holder and each of the underwriter(s), if any,
without charge, as many copies of the Prospectus (including each preliminary
prospectus) and any amendment or supplement thereto as such Persons reasonably
may request; the Company hereby consents to the use of the Prospectus and any
amendment or supplement thereto by each of the selling Holders and each of the
underwriter(s), if any, in connection with the offering and the sale of the
Transfer Restricted Notes covered by the Prospectus or any amendment or
supplement thereto;
     (x) enter into such agreements (including an underwriting agreement), and
make such representations and warranties, and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Notes pursuant to any Shelf Registration Statement
contemplated by this Agreement, all to such extent as may be reasonably
requested by any Initial Purchaser or by the Holder of a majority in aggregate
principal amount of Transfer Restricted Notes or the managing underwriter in
connection with any sale or resale pursuant to any Shelf Registration Statement
contemplated by this Agreement; and whether or not an underwriting agreement is
entered into and whether or not the registration is an Underwritten
Registration, the Company shall:

 



--------------------------------------------------------------------------------



 



     (A) furnish to each Initial Purchaser, each selling Holder named therein
and each underwriter, if any, in such substance and scope as they may request
and as are customarily made by issuers to underwriters in primary underwritten
offerings, upon the effectiveness of the Shelf Registration Statement:
     (1) a certificate, dated the date of effectiveness of the Shelf
Registration Statement signed by (y) the Chairman of the Board or the Chief
Executive Officer and (z) the principal financial or accounting officer of the
Company, confirming, as of the date thereof, the matters set forth in paragraphs
(i) and (ii) of Section 6(b) of the Purchase Agreement and such other matters as
such parties may reasonably request;
     (2) an opinion and negative assurance letter, dated the date of
effectiveness of the Shelf Registration Statement of counsel for the Company,
covering such matters as are customarily covered in opinions and negative
assurance letters requested in underwritten offerings; and
     (3) a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent accountants, in the
customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings, and covering or affirming the matters set forth in the
comfort letters delivered pursuant to Section 6(c) of the Purchase Agreement,
without exception;
     (B) set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and
     (C) deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(xi)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company pursuant to this Section 6(c)(xi),
if any.
     If at any time when the Shelf Registration Statement is required to be
effective under this Agreement the representations and warranties of the Company
contemplated in Section 6(c)(xi)(A)(1) hereof cease to be true and correct, the
Company shall so advise the Initial Purchasers and the underwriter(s), if any,
and each selling Holder named therein promptly and, if requested by such
Persons, shall confirm such advice in writing;
     (xi) prior to any public offering of Transfer Restricted Notes pursuant to
a Shelf Registration Statement, cooperate with the selling Holders, the
underwriter(s), if any, and their respective counsel in connection with the
registration and qualification of the Transfer Restricted Notes under the state
securities or blue sky laws of such jurisdictions as the selling Holders or
underwriter(s), if any, may request and do any and all other

 



--------------------------------------------------------------------------------



 



acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Transfer Restricted Notes covered by the Shelf Registration
Statement; provided, however, that the Company shall not be required to register
or qualify as a foreign corporation where it is not then so qualified or to take
any action that would subject it to the service of process in suits or to
taxation, other than those arising out of the offering or sale of the Transfer
Restricted Notes, in any jurisdiction where it is not then so subject;
     (xii) shall issue, upon the request of any Holder of Transfer Restricted
Notes covered by the Registration Statement, Exchange Notes having an aggregate
principal amount equal to the aggregate principal amount of Transfer Restricted
Notes surrendered to the Company by such Holder in exchange therefor or being
sold by such Holder; such Exchange Notes to be registered in the name of such
Holder or in the name of the purchaser(s) of such Notes, as the case may be; in
return, the Transfer Restricted Notes held by such Holder shall be surrendered
to the Company for cancellation;
     (xiii) cooperate with the selling Holders and the underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Notes to be sold and not bearing any restrictive legends;
and enable such Transfer Restricted Notes to be in such denominations and
registered in such names as the Holders or the underwriter(s), if any, may
request at least two Business Days prior to any sale of Transfer Restricted
Notes made by such Holders or underwriter(s) pursuant to such Shelf Registration
Statement;
     (xiv) use its commercially reasonable efforts to cause the Transfer
Restricted Notes covered by the Shelf Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the seller or sellers thereof or the underwriter(s), if any,
to consummate the disposition of such Transfer Restricted Notes, subject to the
proviso contained in Section 6(c)(xii) hereof;
     (xv) if any fact or event contemplated by Section 6(c)(iii)(D) hereof shall
exist or have occurred, prepare a supplement or post-effective amendment to the
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Notes, the Prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein not misleading;
     (xvi) provide a CUSIP number for all Notes not later than the effective
date of the Registration Statement covering such Notes and provide the Trustee
under the Indenture with printed certificates for such Notes which are in a form
eligible for deposit with the Depository Trust Company and take all other action
necessary to ensure that all such Notes are eligible for deposit with the
Depository Trust Company;
     (xvii) cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter (including

 



--------------------------------------------------------------------------------



 



any “qualified independent underwriter”) that is required to be retained in
accordance with the rules and regulations of the FINRA;
     (xviii) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders, as soon as practicable, a consolidated
earnings statement meeting the requirements of Rule 158 under the Securities Act
(which need not be audited) for the twelve-month period (A) commencing at the
end of any fiscal quarter in which Transfer Restricted Notes are sold to
underwriters in a firm commitment or best efforts Underwritten Offering or
(B) if not sold to underwriters in such an offering, beginning with the first
month of the Company’s first fiscal quarter commencing after the effective date
of the Registration Statement;
     (xix) cause the Indenture to be qualified under the Trust Indenture Act not
later than the effective date of the first Registration Statement required by
this Agreement, and, in connection therewith, cooperate with the Trustee and the
Holders of Notes to effect such changes to the Indenture as may be required for
such Indenture to be so qualified in accordance with the terms of the Trust
Indenture Act; and to execute and use its commercially reasonable efforts to
cause the Trustee to execute, all documents that may be required to effect such
changes and all other forms and documents required to be filed with the
Commission to enable such Indenture to be so qualified in a timely manner;
     (xx) cause all Notes covered by the Registration Statement to be listed on
each securities exchange or automated quotation system on which securities of
the same class or series issued by the Company are then listed if requested by
the Holders of a majority in aggregate principal amount of Notes or the managing
underwriter(s), if any; and
     (xxi) provide promptly to each Holder upon request each document filed with
the Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act (if such document is not otherwise publicly available).
     Each Holder agrees by acquisition of a Transfer Restricted Note that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Notes pursuant to the applicable Registration
Statement until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6(c)(xvi) hereof, or until it is
advised in writing (the “Advice”) by the Company that the use of the Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated by reference in the Prospectus. If so directed by
the Company, each Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Transfer Restricted Notes that was current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the time period regarding the effectiveness of such Registration
Statement set forth in Section 3 or 4 hereof, as applicable, shall be extended
by the number of days during the period from and including the date of the
giving of such notice pursuant to Section 6(c)(iii)(D) hereof to and including
the date when each selling Holder covered by such Registration Statement shall
have received the copies

 



--------------------------------------------------------------------------------



 



of the supplemented or amended Prospectus contemplated by Section 6(c)(xvi)
hereof or shall have received the Advice; provided, however, that no such
extension shall be taken into account in determining whether Additional Interest
is due pursuant to Section 5 hereof or the amount of such Additional Interest,
it being agreed that the Company’s option to suspend use of a Registration
Statement pursuant to this paragraph shall be treated as a Registration Default
for purposes of Section 5 hereof, except as otherwise provided therein.
     (d) Notwithstanding anything to the contrary contained herein, the Company
may suspend the effectiveness of the Shelf Registration Statement for up to
45 days in any 90-day period but no more than 90 days in any 360-day period
(such period, a “Suspension Period”) (except for the consecutive 45-day period
immediately prior to maturity of the Notes), if there is a possible acquisition
or business combination or other transaction, business development or event
involving the Company that may require disclosure in the Shelf Registration
Statement and the Company determines in the exercise of its reasonable judgment
that such disclosure is not in the best interests of the Company or obtaining
any financial statements relating to an acquisition or business combination
required to be included in the Shelf Registration Statement would be
impracticable. If a Suspension Period is triggered, the Company shall promptly
notify any such Holders of the suspension of the effectiveness of the Shelf
Registration Statement; provided that such notice shall not require the Company
to disclose the possible acquisition or business combination or other
transaction, business development or event if the Company determines in good
faith that such acquisition or business combination or other transaction,
business development or event should remain confidential. Upon the abandonment,
consummation or termination of the possible acquisition or business combination
or other transaction, business development or event or the availability of the
required financial statements with respect to a possible acquisition or business
combination, the suspension of the use of the Shelf Registration Statement
pursuant to this paragraph shall cease and the Company shall promptly notify
such Holders that the use of the prospectus contained in the Shelf Registration
Statement as amended or supplemented, as applicable, may resume. The Company
shall provide a reasonable number of copies of the latest version of such
prospectus to such Holders, promptly upon written request, and in no event later
than five Business Days after such request, at any time during such period.
          SECTION 7. Registration Expenses.
     (a) All expenses incident to the Company’s performance of or compliance
with this Agreement will be borne by the Company, regardless of whether a
Registration Statement becomes effective, including, without limitation: (i) all
registration and filing fees and expenses (including filings made by any Initial
Purchaser or Holder with the FINRA (and, if applicable, the reasonable fees and
expenses of any “qualified independent underwriter” and its counsel that may be
required by the rules and regulations of the FINRA; provided, that the Company
shall not be responsible for fees for such counsel in excess of $10,000));
(ii) all fees and expenses of compliance with federal securities and state
securities or blue sky laws; (iii) all expenses of printing (including printing
certificates for the Exchange Notes to be issued in the Exchange Offer and
printing of Prospectuses), messenger and delivery services and telephone;
(iv) all fees and disbursements of counsel for the Company and, subject to
Section 7(b) hereof, the Holders of

 



--------------------------------------------------------------------------------



 



Transfer Restricted Notes; (v) if required pursuant to the terms of this
Agreement, all application and filing fees in connection with listing the
Exchange Notes on a securities exchange or automated quotation system pursuant
to the requirements thereof; and (vi) all fees and disbursements of independent
certified public accountants of the Company (including the expenses of any
special audit and comfort letters required by or incident to such performance).
     The Company will, in any event, bear its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expenses of any annual audit and the
fees and expenses of any Person, including special experts, retained by the
Company.
     (b) In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Company, will reimburse the
Initial Purchasers and the Holders of Transfer Restricted Notes being tendered
in the Exchange Offer and/or resold pursuant to the “Plan of Distribution”
contained in the Exchange Offer Registration Statement or registered pursuant to
the Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Davis Polk & Wardwell
LLP or such other counsel as may be chosen by the Holders of a majority in
principal amount of the Transfer Restricted Notes for whose benefit such
Registration Statement is being prepared, in each case up to a maximum of
$25,000.
          SECTION 8. Indemnification.
     (a) The Company agrees to indemnify and hold harmless (i) each Holder,
(ii) each Person, if any, who controls (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) any Holder (any of the Persons
referred to in this clause (ii) being hereinafter referred to as a “controlling
person”) and (iii) the respective officers, directors, partners, employees, and
agents of any Holder or any controlling person (any Person referred to in clause
(i), (ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”),
to the fullest extent lawful, from and against any and all losses, claims,
damages, liabilities, judgments, actions and expenses (including, without
limitation, and as incurred, reimbursement of all reasonable costs of
investigating, preparing, pursuing, settling, compromising, paying or defending
any claim or action, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, including the reasonable fees and
expenses of counsel to any Indemnified Holder), joint or several, directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or Prospectus (or any amendment or
supplement thereto), or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such losses, claims, damages,
liabilities or expenses are caused by an untrue statement or omission or alleged
untrue statement or omission that is made in reliance upon and in conformity
with information relating to any of the Holders furnished in writing to the
Company by any of the Holders expressly for use therein. This indemnity
agreement shall be in addition to any liability which the Company may otherwise
have.

 



--------------------------------------------------------------------------------



 



     In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company, such Indemnified Holder (or the Indemnified Holder controlled by such
controlling person) shall promptly notify the Company in writing; provided,
however, that the failure to give such notice shall not relieve the Company of
its obligations pursuant to this Agreement unless and to the extent such failure
to give notice results in the loss or compromise of any substantial rights or
defenses of the Company. The Company shall be entitled to participate in any
such action and, to the extent that it shall wish, to assume the defense
thereof, with counsel reasonable satisfactory to such Indemnified Holder, and,
after notice from the Company to such Indemnified Holder of its election so to
assume the defense, thereof, the Company shall not be liable to such Indemnified
Holder pursuant to this Agreement for any legal or other expenses, in each case
subsequently incurred by such Indemnified Holder, in connection with the defense
thereof other than reasonable costs of investigation. Notwithstanding the
Company’s election to appoint counsel to represent the Indemnified Holders in an
action, such Indemnified Holders shall have the right to employ separate counsel
(including local counsel), and the Company shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
Company to represent the Indemnified Holders would present such counsel with a
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Indemnified Holders and the Company and the
Indemnified Holders shall have reasonably concluded that there may be legal
defenses available to it and/or other Indemnified Holders which are different
from or additional to those available to the Company, (iii) the Company shall
not have employed counsel satisfactory to the Indemnified Holders to represent
the Indemnified Holders within a reasonable time after notice of the institution
of such action or (iv) the Company shall authorize the Indemnified Holders to
employ separate counsel at the expense of the Company. The Company shall not, in
connection with any one such action or proceeding or separate but substantially
similar or related actions or proceedings in the same jurisdiction arising out
of the same general allegations or circumstances, be liable for the reasonable
fees and expenses of more than one separate firm of attorneys (in addition to
any local counsel) at any time for such Indemnified Holders. The Company shall
be liable for any settlement of any such action or proceeding effected with the
Company’s prior written consent, and the Company agrees to indemnify and hold
harmless any Indemnified Holder from and against any loss, claim, damage,
liability or expense by reason of any settlement of any action effected with the
written consent of the Company. The Company shall not, without the prior written
consent of each Indemnified Holder, settle or compromise or consent to the entry
of judgment in or otherwise seek to terminate any pending or threatened action,
claim, litigation or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not any Indemnified Holder is a
party thereto), unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Holder from all liability
arising out of such action, claim, litigation or proceeding.
     (b) Each Holder of Transfer Restricted Notes agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors and officers
who sign a Registration Statement, and any Person controlling (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
the Company, and the respective officers, directors, partners, employees,
representatives and agents of each such Person, to the same extent as the
foregoing

 



--------------------------------------------------------------------------------



 



indemnity from the Company to each of the Indemnified Holders, but only with
respect to claims and actions based on information relating to such Holder
furnished by such Holder in writing expressly for inclusion in any Exchange
Offer Registration Statement or Shelf Registration Statement. In case any action
or proceeding shall be brought against the Company or its directors or officers
or any such controlling person in respect of which indemnity may be sought
against a Holder of Transfer Restricted Notes, such Holder shall have the rights
and duties given the Company, and the Company, its directors and officers and
such controlling person shall have the rights and duties given to each Holder by
the preceding paragraph.
     (c) If the indemnification provided for in this Section 8 is unavailable to
an indemnified party under Section 8(a) or (b) hereof (other than by reason of
exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities, judgments, actions or expenses referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative benefits received by the
Company, on the one hand, and the Holders, on the other hand, from the Initial
Placement (which in the case of the Company shall be deemed to be equal to the
total net proceeds to the Company from the Initial Placement) or if such
allocation is not permitted by applicable law, the relative fault of the
Company, on the one hand, and the Holders, on the other hand, in connection with
the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of the Company on the one hand and of the Indemnified Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Indemnified Holders, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The amount paid or payable by a
party as a result of the losses, claims, damages, liabilities and expenses
referred to above shall be deemed to include, subject to the limitations set
forth in the second paragraph of Section 8(a) hereof, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim.
     The Company and each Holder of Transfer Restricted Notes agree that it
would not be just and equitable if contribution pursuant to this Section 8(c)
were determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or expenses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, none of the
Holders (and its related Indemnified Holders) shall be required to contribute,
in the aggregate, any amount in excess of the amount by which the total price at
which the Initial Notes or Exchange Notes sold by such Holder exceeds the amount
of any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of Section

 



--------------------------------------------------------------------------------



 



11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 8(c) are several in
proportion to the respective principal amount of Initial Notes held by each of
the Holders hereunder and not joint.
     SECTION 9. Rule 144A. The Company hereby agrees with each Holder, for so
long as any Transfer Restricted Notes remain outstanding, to make available to
any Holder or beneficial owner of Transfer Restricted Notes in connection with
any sale thereof and any prospective purchaser of such Transfer Restricted Notes
from such Holder or beneficial owner, the information required by
Rule 144A(d)(4) under the Securities Act in order to permit resales of such
Transfer Restricted Notes pursuant to Rule 144A under the Securities Act.
     SECTION 10. Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder
(a) agrees to sell such Holder’s Transfer Restricted Notes on the basis provided
in any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements and (b) completes and executes all reasonable
questionnaires, powers of attorney, indemnities, underwriting agreements,
lock-up letters and other documents required under the terms of such
underwriting arrangements.
     SECTION 11. Selection of Underwriters. The Holders of Transfer Restricted
Notes covered by the Shelf Registration Statement who desire to do so may sell
such Transfer Restricted Notes in an Underwritten Offering. In any such
Underwritten Offering, the investment banker(s) and managing underwriter(s) that
will administer such offering will be selected by the Holders of a majority in
aggregate principal amount of the Transfer Restricted Notes included in such
offering; provided, however, that such investment banker(s) and managing
underwriter(s) must be reasonably satisfactory to the Company.
     SECTION 12. Miscellaneous.
     (a) Remedies. The Company hereby agrees that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
     (b) No Inconsistent Agreements. The Company will not on or after the date
of this Agreement enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. The rights granted to the
Holders hereunder do not in any way conflict with and are not inconsistent with
the rights granted to the holders of the Company’s securities under any
agreement in effect on the date hereof.
     (c) Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions

 



--------------------------------------------------------------------------------



 



hereof may not be given unless the Company has (i) in the case of Section 5
hereof and this Section 12(d)(i), obtained the written consent of Holders of all
outstanding Transfer Restricted Notes and (ii) in the case of all other
provisions hereof, obtained the written consent of Holders of a majority of the
outstanding principal amount of Transfer Restricted Notes (excluding any
Transfer Restricted Notes held by the Company or its Affiliates).
Notwithstanding the foregoing, a waiver or consent to departure from the
provisions hereof that relates exclusively to the rights of Holders whose
securities are being tendered pursuant to the Exchange Offer and that does not
affect directly or indirectly the rights of other Holders whose securities are
not being tendered pursuant to such Exchange Offer may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted Notes
being tendered or registered; provided, however, that, with respect to any
matter that directly or indirectly affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser with respect to which such amendment, qualification, supplement,
waiver, consent or departure is to be effective.
     (d) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
     (i) if to a Holder, at the address set forth on the records of the
Registrar under the Indenture, with a copy to the Registrar under the Indenture;
and
     (ii) if to the Company:
PHH Corporation
3000 Leadenhall Road
Mount Laurel, New Jersey 08054
Fax: (856) 917-0950
Attention: General Counsel
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP & Affiliates
4 Times Square
New York, New York 10036
Fax: (212) 735-2000
Attention: Michael Zeidel
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if telecopied; and on the
next Business Day, if timely delivered to an air courier guaranteeing overnight
delivery.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 



--------------------------------------------------------------------------------



 



     (e) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders of Transfer Restricted Notes; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Notes from such Holder.
     (f) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (g) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (h) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.
     (i) Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Notes. This Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            PHH CORPORATION
      By:   /s/ Mark E. Johnson         Title: SVP & Treasurer           

 



--------------------------------------------------------------------------------



 



     The foregoing Registration Rights Agreement is hereby confirmed and
accepted as of the date first above written:
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES INC.
RBS SECURITIES INC.

            By: Banc of America Securities LLC
      By:   /s/ Adam Cady         Title: Managing Director                By:
Citigroup Global Markets Inc.
      By:   /s/ Robert Goldstein         Title: Managing Director               
By: J.P. Morgan Securities Inc.
      By:   /s/ Maria Sramek         Title: Executive Director               
By: RBS Securities Inc.
      By:   /s/ Michael F. Newcomb II         Title: Managing Directors         
   

 